Case 2:19-cv-04618-RGK-JPR Document 57-2 Filed 05/15/20 Page 1 of 6 Page ID #:5235




                                  EXHIBIT D
       to Declaration of Joshua M. Masur in Support of
      Defendant Redbubble Inc.’s Motion in Limine No. 3
       to Exclude Evidence and Argument of Damages
Case 2:19-cv-04618-RGK-JPR Document 57-2 Filed 05/15/20 Page 2 of 6 Page ID #:5236




    1 BROWNE GEORGE ROSS LLP
      Keith J. Wesley (State Bar No. 229276)
    2   kwesley@bgrfirm.com
      Jason Y. Kelly (State Bar No. 274144)
    3   jkelly@bgrfirm.com
      2121 Avenue of the Stars, Suite 2800
    4 Los Angeles, California 90067
      Telephone: (310) 274-7100
    5 Facsimile: (310) 275-5697
    6 Attorneys for Plaintiff
      Y.Y.G.M. SA d.b.a. BRANDY MELVILLE
    7
    8
    9                       UNITED STATES DISTRICT COURT
   10                     CENTRAL DISTRICT OF CALIFORNIA
   11
   12 Y.Y.G.M. SA d.b.a. BRANDY                 Case No. 2:19-cv-04618-RGK (FFMx)
      MELVILLE, a Swiss corporation,            Hon. R. Gary Klausner
   13
                   Plaintiff,
   14                                           PLAINTIFF’S INITIAL
            vs.                                 DISCLOSURES
   15
      REDBUBBLE, INC., a Delaware
   16 corporation,
   17              Defendant.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        1311881

                                PLAINTIFF’S INITIAL DISCLOSURES
Case 2:19-cv-04618-RGK-JPR Document 57-2 Filed 05/15/20 Page 3 of 6 Page ID #:5237




    1             Plaintiff Y.Y.G.M. SA d.b.a. Brandy Melville (“Plaintiff”) hereby submits the
    2 following disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1).
    3 I.          Preliminary Statement
    4             Plaintiff makes these disclosure to the best of its present ability. These
    5 disclosures are based on the information reasonably available to Plaintiff or in
    6 Plaintiff’s possession currently, following a good-faith inquiry.                 Plaintiff’s
    7 investigation of possible witnesses, documents, and damages is ongoing, and it
    8 therefore reserves the right to supplement and/or amend these disclosures to include
    9 information acquired during the course of discovery and to rely on such information
   10 or evidence in this action. Such supplementation and/or amendments will be provided
   11 by supplemental and/or amended disclosures, during the discovery process, or in
   12 writing as authorized by Rule 26(e).                 These disclosures do not include the
   13 identification of expert witnesses, as disclosure of such matters is outside the scope
   14 of Rule 26(a)(1).
   15             These disclosures are made without waiver of, or prejudice to, any objection
   16 Plaintiff may raise at trial to any information or evidence disclosed in this document.
   17 By making these disclosures, Plaintiff does not waive any applicable privilege, work
   18 product protection, or other objection. Plaintiff reserves the right to object to the
   19 production or admissibility of any information or evidence referenced herein.
   20 II.         Rule 26(a)(1)(A)(i): Individuals Likely to Have Discoverable Information
   21 1.          Current and former officers, agents, employees, and contractors of Defendant
   22             Redbubble, Inc. (“Defendant”). Contact through counsel for Defendant.
   23             Subjects: Plaintiff’s business, including its trademarks, customers, marketing,
   24             and sales; Defendant’s use of Plaintiff’s trademarks; and the harm to Plaintiff’s
   25             business and benefits to Defendant’s business caused by Defendant’s unfair
   26             competition, counterfeiting, and use of Plaintiff’s trademarks.
   27 2.          Salvatore Rianna. Contact only through counsel for Plaintiff.
   28             Subjects: Plaintiff’s business; Plaintiff’s trademarks, customers, marketing,
        1311881
                                                     -1-
                                       PLAINTIFF’S INITIAL DISCLOSURES
Case 2:19-cv-04618-RGK-JPR Document 57-2 Filed 05/15/20 Page 4 of 6 Page ID #:5238




    1             and sales; and the harm to Plaintiff’s business caused by Defendant’s unfair
    2             competition, counterfeiting, and use of Plaintiff’s trademarks.
    3 3.          Madison Elkins. Contact only through counsel for Plaintiff.
    4             Subjects:     Plaintiff’s business; Plaintiff’s trademarks, customers, and
    5             marketing; and the harm to Plaintiff’s business caused by Defendant’s unfair
    6             competition, counterfeiting, and use of Plaintiff’s trademarks.
    7 III.        Rule 26(a)(1)(A)(ii): Documents, Electronically Stored Information, and
    8             Tangible Things
    9             The following categories of documents, electronically stored information, and
   10 tangible things are in Plaintiff’s possession, custody, or control and may be used to
   11 support Plaintiff’s claims:
   12 1.          Pictures and samples of Plaintiff’s trademarks and products. These documents
   13             are located at Plaintiff’s counsel’s office and at Plaintiff’s office.
   14 2.          Pictures and printouts from the Internet related to Plaintiff’s and Defendant’s
   15             businesses, trademarks, and products.         These documents are located at
   16             Plaintiff’s counsel’s office, Plaintiff’s office, and online.
   17 3.          Documents related to Plaintiff’s sales and channels of marketing and
   18             distribution. These documents are located at Plaintiff’s counsel’s office and at
   19             Plaintiff’s office.
   20 4.          Plaintiff’s trademark registrations. These documents are located at Plaintiff’s
   21             counsel’s office and at the USPTO website.
   22             Discovery is ongoing. Plaintiff expressly reserves the right to supplement the
   23 aforementioned categories of documents, electronically stored information, and
   24 tangible things. Plaintiff also reserves the right to use and/or rely upon documents
   25 produced in discovery by Defendant and third parties to support Plaintiff’s claims.
   26 IV.         Rule 26(a)(1)(A)(iii): Computation of Damages
   27             Plaintiff has suffered damages in an amount to be determined at trial. Plaintiff’s
   28 damages consist of, inter alia: compensatory damages based on its lost sales, profits,
        1311881
                                                       -2-
                                        PLAINTIFF’S INITIAL DISCLOSURES
Case 2:19-cv-04618-RGK-JPR Document 57-2 Filed 05/15/20 Page 5 of 6 Page ID #:5239




    1 and customers; statutory damages; actual damages; all profits earned by Defendant
    2 from its infringing acts; damage to the value of Plaintiff’s business, commercial
    3 assets, and goodwill; exemplary and punitive damages; pre- and post-judgment
    4 interest; attorneys’ fees and costs of suit; and all other monetary relief to which
    5 Plaintiff is entitled. These damages include recovery of three times Plaintiff’s actual
    6 damages or three times Defendant’s profits, whichever is greater, together with its
    7 attorneys’ fees, as well as statutory damages of $2 million per registered mark.
    8             Plaintiff is unable to compute the foregoing categories of damages at this time.
    9 Information necessary to compute Plaintiff’s damages—including documents
   10 reflecting Defendant’s sales and profits—is in the possession of Defendant and/or
   11 third parties. Expert testimony may be required to compute certain categories of
   12 Plaintiff’s damages.
   13 V.          Rule 26(a)(1)(A)(iv): Insurance
   14             Plaintiff is unaware of any insurance agreement under which an insurance
   15 business may be liable to satisfy all, or part, of a possible judgment in this action or
   16 to indemnify or reimburse for payments made to satisfy the judgment.
   17
   18 DATED: October 11, 2019                   BROWNE GEORGE ROSS LLP
   19                                              Keith J. Wesley
                                                   Jason Y. Kelly
   20
   21
   22                                           By:        /s/Keith J. Wesley
   23                                                      Keith J. Wesley
                                                Attorneys for Plaintiff
   24                                           Y.Y.G.M. SA d.b.a. BRANDY MELVILLE
   25
   26
   27
   28
        1311881
                                                      -3-
                                       PLAINTIFF’S INITIAL DISCLOSURES
Case 2:19-cv-04618-RGK-JPR Document 57-2 Filed 05/15/20 Page 6 of 6 Page ID #:5240




    1                                 PROOF OF SERVICE
    2                   Y.Y.G.M. SA d.b.a. Brandy Melville v. Redbubble, Inc.
                               Case No. 2:19-cv-04618 RGK (FFMx)
    3
        State of California      )
    4                            )
      County of Los Angeles )
    5
             At the time of service, I was over 18 years of age and not a party to this action.
    6 I am employed in the County of Los Angeles, State of California. My business
      address is 2121 Avenue of the Stars, Suite 2800, Los Angeles, CA 90067.
    7
             On October 11, 2019, I served true copies of the following document described
    8 as PLAINTIFF’S INITIAL DISCLOSURES on the interested parties in this action
      as follows:
    9
             Joshua M. Masur                          Attorneys for Defendant
   10        ZUBER LAWLER                             REDBUBBLE, INC.
             2000 Broadway Street, Suite 154
   11        Redwood City, CA 94063
             Tel: (650) 434-8538
   12        Fax: (213) 596-5621
             jmasur@zuberlaw.com
   13
   14             Kenneth B. Wilson
                  COASTSIDE LEGAL
   15             455 1st Avenue
                  Half Moon Bay, CA 94019
   16             Tel: (650) 440-4211
                  ken@coastsidelegal.com
   17
             BY E-MAIL: On October 11, 2019, I caused a copy of the document to be
   18 sent from e-mail address lsingh@bgrfirm.com to the persons at the e-mail addresses
      listed in the Service List. I did not receive, within a reasonable time after the
   19 transmission, any electronic message or other indication that the transmission was
      unsuccessful.
   20
             I declare under penalty of perjury under the laws of the United States of
   21 America that the foregoing is true and correct and that I am employed in the office of
      a member of the bar of this Court at whose direction the service was made.
   22
             Executed on October 11, 2019, at Los Angeles, California.
   23
   24
   25
                                                   Lachmin Singh
   26
   27
   28
        1311881
                                                  1
                                          PROOF OF SERVICE
